In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00038-CV

______________________________




IN THE MATTER OF

ESTATE OF J. R. HEARD, DECEASED






On Appeal from the 115th Judicial District Court

Upshur County, Texas

Trial Court No. 703-00







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Appellant, Harry R. Heard, filed a Notice of Appeal from a judgment in a probate proceeding. 
The record was due to be filed April 15, 2002.  The reporter's record was not filed timely, and when
we contacted counsel and the court reporter, we discovered that appellant neither requested nor paid
for preparation of the record.  
	On July 29, 2002, we contacted counsel by letter.  We warned counsel that the record was
over ninety days past due and that if we did not receive information within ten days to show that the
appellant was making a positive effort to pursue his appeal, it would be subject to dismissal for want
of prosecution.  Tex. R. App. P. 42.3.  Fifteen days have now elapsed since the date of our letter
without any indication that Heard wishes to pursue the appeal with effect.  Further, appellant's
counsel has contacted this court by telephone and informed us that his client has failed to provide
funds for the preparation of the record.  
	The appeal is dismissed for want of prosecution. 

 
						Ben Z. Grant
						Justice

Date Submitted:	August 14, 2002
Date Decided:		August 15, 2002

Do Not Publish